 


116 HR 7553 IH: Deadly Escalation by Foreign Entities Notification and Disclosure Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 7553 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2020 
Mrs. Murphy of Florida (for herself and Mr. Cunningham) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence 
 
A BILL 
To direct the Director of National Intelligence to notify Congress if the Director determines, with high or moderate confidence, that a foreign government with which the United States is at peace is seeking to cause the death of, or serious bodily injury to, members of the United States Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Deadly Escalation by Foreign Entities Notification and Disclosure Act or the DEFEND Act. 2.Notification of certain threats to United States Armed Forces by foreign governments (a)DefinitionsIn this section: 
(1)Anything of pecuniary valueThe term anything of pecuniary value has the meaning given that term in section 1958(b)(1) of title 18, United States Code. (2)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
(3)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate. 
(B)The minority leader of the Senate. (C)The Speaker of the House of Representatives. 
(D)The minority leader of the House of Representatives. (4)Direct meansThe term direct means means without the use of intermediaries. 
(5)Foreign governmentThe term foreign government means the government of a foreign country with which the United States is at peace, irrespective of recognition by the United States. (6)High confidenceThe term high confidence, with respect to a determination, means that the determination is based on high-quality information from multiple sources. 
(7)Indirect meansThe term indirect means means through, or with the assistance of, intermediaries. (8)Moderate confidenceThe term moderate confidence, with respect to a determination, means that a determination is credibly sourced and plausible but not of sufficient quality or corroborated sufficiently to warrant a higher level of confidence. 
(b)Determination that foreign government intends To cause the death of or serious bodily injury to members of the Armed ForcesThe Director of National Intelligence shall carry out subsection (c) if the Director, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, determines with moderate or high confidence that, on or after the date of the enactment of this Act, the following is occurring: (1)An official or agent of a foreign government is deliberately seeking to cause the death of or serious bodily injury to any member of the United States Armed Forces. 
(2)Such official or agent is seeking to cause such death or serious bodily injury through direct means or indirect means, including through a promise or agreement by the foreign government to pay anything of pecuniary value to an individual or organization in exchange for causing such death or serious bodily injury. (c)Briefing (1)In generalNot later than 14 days after making a determination under subsection (b), the Director of National Intelligence shall provide to the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the Committees on Armed Services of the House of Representatives and the Senate, a briefing on such determination. The briefing shall be classified and address, at a minimum, the following: 
(A)A description of the nature and extent of the effort by the foreign government to target members of the United States Armed Forces. (B)An assessment of what specific officials, agents, entities, and departments within the foreign government ordered, authorized, or had knowledge of the effort. 
(C)An assessment of the motivations of the foreign government for undertaking such an effort. (D)An assessment of whether the effort of the foreign government was a substantial factor in the death or serious bodily injury of any member of the United States Armed Forces. 
(E)Any other information the Director determines appropriate. (2)Updated briefingsOn a quarterly basis beginning on the date of an initial briefing under paragraph (1) regarding a determination under subsection (b) and ending on the date on which the Director determines that the determination under such subsection no longer applies, the Director shall provide to the officials and committees specified in such subsection an updated briefing. 
(3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.  